 

 

Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 1 of 20

United States Courts
Southern District of Texas

FILED
Case No. {- 30-(Yf- lw?) MAY 2.1 toed
(The Clerk of the convicting court will fill this line in.) bem
David J. Bradley, Clerk of Court
IN THE COURT OF CRIMINAL APPEALS OF TEXAS
APPLICATION FOR A WRIT OF HABEAS CORPUS

SEEKING RELIEF FROM FINAL FELONY CONVICTION
UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

name: _Marte\| Olact

pate orsirtu: 2/29 [1468

PLACE OF CONFINEMENT: 10 UN fan Jacinto St ( Harrs C ountyJa: \ )
rpcs-cip numer: N/A sip NuMBER: Send O( 744 20 |

(1)

(2)

(3)

(4)

 

This application concerns (check all that apply):

ta conviction Oo parole
wa sentence a mandatory supervision
time credit 0 out-of-time appeal or petition for

discretionary review

What district court entered the judgment of the conviction you want relief from?
(Include the court number and county.)

Warr 1S Coun by Court se 5

 

What was the case number in the trial court?

2224835 0d|0 fo

 

What was the name of the trial judge?

David mM. Fleischer

Effective: January 1, 2014 1
 

 

 

Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 2 of 20

(5) Were you represented by counsel? If yes, provide the attorney's name:

C hery | Shoks Brown

(6) | What was the date that the judgment was entered?

Mot _Spre

(7) For what offense were you convicted and what was the sentence?

Assaylt anol dolly in Jucal Sentynce 3 ( loys}
TF )

(8) If you were sentenced on more than one count of an indictment in the same court at
the same time, what counts were you convicted of and what was the sentence in each
count?

SvevnivnceA Coy AZo | 4 anor bolle ly 1A You,

J
fo Z\ Aovn'> >

(9) What was the plea you entered? (Check one.)

{i guilty-open plea O guilty-plea bargain
Wrot guilty QO nolo contendere/no contest

If you entered different pleas to counts in a multi-count indictment, please explain:

 

 

(10) What kind of trial did you have?

LC) no jury O jury for guilt and punishment
1 jury for guilt, judge for punishment

Ask for Jury 75
\wut no} Suve nd

fou
oat Mei | nN!
 

(11)

(12)

(13)

(14)

Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 3 of 20

Did you testify at trial? If yes, at what phase of the trial did you testify?

Tra. | Was not Pre peweol oped gut (a Verdict WS enkerash
Fev Cheryl Shooes Brown

Did you appeal from the judgment of conviction?
WA
DO yes Was wot 0 no
not Fiel of
Awy Cenvi chien

If you did appeal, answer the following questions:

(A) What court of appeals did you appeal to?

 

(B) What was the case number?

 

(C) Were you represented by counsel on appeal? If yes, provide the attorney's
name:

 

 

(D) What was the decision and the date of the decision?

Did you file a petition for discretionary review in the Court of Criminal] Appeals?
wes not I
ow are OS

ow) Cons thyon L no

a)

If you did file a petition for discretionary review, answer the following questions:

 

(A) What was the case number?

 

(B) What was the decision and the date of the decision?

Have you previously filed an application for a writ of habeas corpus under Article
11.07 of the Texas Code of Criminal Procedure challenging this conviction?

Cl yes v/a

If you answered yes, answer the following questions:

(A) What was the Court of Criminal Appeals’ writ number? NSP
 

 

(15)

(16)

Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 4 of 20

(B) What was the decision and the date of the decision? IN / /

(C) Please identify the reason that the current claims were not presented and could
not have been presented on your previous application.

NLP:
NL
N/A

NYP

Do you currently have any petition or appeal pending in any other state or federal
court?

OO yes tro

If you answered yes, please provide the name of the court and the case number:
/

If you are presenting a claim for time credit, have you exhausted your

administrative remedies by presenting your claim to the time credit resolution

system of the Texas Department of Criminal Justice? (This requirement applies to
any final felony conviction, including state jail felonies)

{1 yes nv /P LC no

If you answered yes, answer the following questions:
(A) What date did you present the claim? VLE

(B) Did you receive a decision and, if yes, what was the date of the decision?
Uh

If you answered no, please explain why you have not submitted your claim:
(17)

Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 5 of 20

 

 

 

 

 

Beginning on page 6, state concisely every legal ground for your claim that you are
being unlawfully restrained, and then briefly summarize the facts supporting each
ground. You must present each ground on the form application and a brief

summary of the facts. [f your grounds and brief summary of the facts have not been
presented on the form application, the Court will not consider your grounds.

If you have more than four grounds, use pages 14 and 15 of the form, which you
may copy as many times as needed to give you a separate page for each ground, with
each ground numbered in sequence. The recitation of the facts supporting each
ground must be no longer than the two pages provided for the ground in the form.

You may include with the form a memorandum of law if you want to present legal
authorities, but the Court will not consider grounds for relief set out in a
memorandum of law that were not raised on the form. The citations and argument
must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
are challenging the validity of your conviction, please include a summary of the facts
pertaining to your offense and trial in your memorandum.

 

 
 

 
 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD_ Page 8 of 20

GROUND ONE:

the ae lendank Chal Lengcot Sublect- matter Juris ction
On Aate ot. tY¥ac I. am oA court 5 David MV”. Fleisctor along with Attorney
Cnery | Sheoks Brown never CStabliSked Court Jurisetictian .

FACTS SUPPORTING GROUND ONE:
Delp nbwas ot Ypyr2esen + in Jory tra : l

the Aas, he was fou, gu Ly, be Fenotant
wes nat nebteal by Attorney Chery| Snsoks brown
And ye Poviol pn. Flershe- - Defendant
Was not notiFeol about Pv efpGtion or Septencin g
NO did detendant Sign for Serbeneing OF
piobation » Veter dant _1s Jiilaw folly Gptinels
D elenrdant oaly enw that 5 6222247350 lold
Which be (5 helel valewselly conbineol that
Case 2224F350l0ly were Ai SmisSeO),

E¢hibit A ss attdir..d po fogcll),

[ Cehinit bolas two gagpes (Lpases ?
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 9 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 10 of 20

GROUND TWO:
Charges were Filed against Aetendat witht and

affidaut Digned lou magistrate € Stab lishing Propathe Cavse
vefove te aVvreste ¥

FACTS SUPPORTING GROUND TWO:

 

No aféidayt was filed wit Charging /nstremnts

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 11 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 12 of 20

GROUND THREE:
Defendant was Se/2< on A ong Of Borest

ee vertaaet For Saicd Chav ge Miplating defenclats F +i Ae FenckonAS ourth (4)
Pen
FACTS 4 TIN Moun THREE:

Trig WaG a Vinlation of Ake nA ugedt- ay

 

Pi Inen denen? Leg bt at the fastial arrest in
Case, 227 4€ B5010 19 fhece war no avget warrant

Lov Sa ol Choyge a

 

 

 

 

 

 

 

 

10

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 13 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1]

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 14 of 20

GROUND FOUR:
De FenAan+ ( Mourhef Black) Hue Pcec esS WSs

WinliakeA Upane of the. [4th AMLrAnns wate
FACTS SUPPORTING GROUND FOUR:
The slate of Texas Atol nnt Fellow eK ct

Ave Courst OF flaw by Fi fing a£€; day fF Ler Saiol
Cherat and wot issu ing 2 Warrast  pefere
ares for Said Charge,

O 7 | \ie anspfechom
and LiteA with Astyrct elerfe on

Sou Chore Oe °

 

 

 

 

 

 

12

 

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 15 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 16 of 20

GROUND:

Defendant (Mertel.S Back) 1h amedmert

Conshtytbona/ reg hk WAS YWidlake e

FACTS SUPPORTING GROUND:

Dekendonl 1s helo 44 ped ny»

Jy dee Davicl M. Elescher anal Attornes, Chery \
ShhooKS Pawn Along with Sheriff Edl Grratee
Failed to Safe gavroal the Aeferctants
constitvlional right Defendont fs helol and
Unlaw Fella confined ¢ Sheri tf Lol Gonreale>

Custody wiithaut colue fo ceSs-

 

 

 

 

 

 

14

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 17 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 18 of 20

WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.

VERIFICATION

This application must be verified or it will be dismissed for non-compliance. For
verification purposes, an applicant is a person filing the application on his or her own behalf. A
petitioner is a person filing the application on behalf of an applicant, for example, an applicant’s
attorney. An inmate is a person who is in custody.

The inmate applicant must sign either the “Oath Before a Notary Public” before a
notary public or the “Inmate’s Declaration” without a notary public. If the inmate is represented
by a licensed attorney, the attorney may sign the “Oath Before a Notary Public” as petitioner and
then complete “Petitioner’s Information.” A non-inmate applicant must sign the “Oath Before a
Notary Public” before a notary public unless he is represented by a licensed attorney, in which
case the attorney may sign the verification as petitioner.

A non-inmate non-attorney petitioner must sign the “Oath Before a Notary Public”
before a notary public and must also complete “Petitioner’s Information.” An inmate petitioner
must sign either the “Oath Before a Notary Public” before a notary public or the “Inmate’s
Declaration” without a notary public and must also complete the appropriate “Petitioner’s
Information.”

OATH BEFORE A NOTARY PUBLIC
STATE OF TEXAS
county or Y\ALS
“Tala, rnMarze( Blac ke , being duly sworn, under oath says: “I am

the applicant / pefitioner (circle one) in this action and know the contents of the above
application for a writ of habeas corpus and, according to my belief, the facts stated in the

application are true.”

Signature of Applicant / Petitioner (circle one)

SUBSCRIBED AND SWORN TO BEFORE ME THIS Z |Stoay OF MAY ; 2020 .

Foun Pov

wil, LAUREN FLORES i i
Tp n. f Notary Public
on « ee Notary Public, State of Texas Signature 0 a“

igs Comm. Expires 04-29-2024
RS Notary ID 132457713

 

 

 

‘.
Se
ait

 

16

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 19 of 20

PETITIONER’S INFORMATION

 

Petitioner’s printed name] a [ gh in Marce| Black

State bar number, if applicable:

Address: ~ 5775 Biss icnnet Fret 33°
Houfien Ty to?

}

 

 

 

Telephone:

 

Fax:

 

INMATE’S DECLARATION

—
L a tg in Marcel Blackc , am the applicant / petitioner (circle one) and

 

being presently incarcerated in H aris Coury , declare under penalty of
4

 

perjury that, according to my belief, the facts stated in the above application are true and correct.

 

st
Signed on Mian PI \ , 2020

SD
Ik 33°——~

Signature of Applicant / Petitioner (circle one)

17

 

 

 
Case 4:20-cv-01777 Document 1 Filed on 05/21/20 in TXSD Page 20 of 20

PETITIONER’S INFORMATION

Petitioner’s printed name: {a Ighi rn Moarc€ | Ge CK

Address) 1575 BisSOMne+ Aet 37
227077 t buster EX

 

 

€S2- 933-7374

Telephone:

 

Fax:

 

 

st
Signed on Mas, Z| 62020 |

Lobe —

Signature of Petitioner

18

 

 
